UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-7351



STEVEN R. DEWITT, SR.,

                                            Petitioner - Appellant,

          versus


JON ADDUCI, Chairman and Disciplinary Hearing
Officer; DISCIPLINARY PROCEDURE PROCESS,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Margaret B. Seymour, District Judge.
(CA-02-942-3-24-BC)


Submitted:   March 25, 2003                   Decided:   May 1, 2003


Before WIDENER and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Steven R. Dewitt, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Steven R. Dewitt, Sr., appeals the district court’s order

accepting the recommendation of the magistrate judge to dismiss

without prejudice Dewitt’s petition for writ of mandamus.                 The

district court correctly reasoned that under the Supreme Court’s

reasoning   in   Heck   v.   Humphrey,   512   U.S.   477,   486-87   (1994),

Dewitt’s right of action, if any, has not accrued because he has

not established that the validity of his disciplinary conviction

has been reversed. Accordingly, we affirm the district court. See

Dewitt v. Adduci, No. CA-02-942-3-24-BC (D.S.C. Aug. 13, 2002).

Dewitt’s motion for appointment of counsel is denied.           We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid in the decisional process.




                                                                      AFFIRMED




                                     2